NUMBER 13-14-00237-CR

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                             Appellant,

                                             v.

ISAAC SASTAITA,                                                                  Appellee.


                    On appeal from the 105th District Court
                          of Kleberg County, Texas.


                                         ORDER

    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam
       The State perfected an appeal from an order granting a motion to suppress

rendered by the 105th District Court of Kleberg County, Texas in cause number 12-CRF-

0137. The State thereafter filed a motion to abate and remand to the trial court for

findings of fact and conclusions of law. By order issued on April 8, 2015, this Court

granted the State’s motion and abated and remanded this cause to the trial court with

instructions to make and find findings of fact and conclusions of law in support of its order.

See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006). We directed the trial
court to cause its findings of fact and conclusions of law to be included in a supplemental

clerk's record filed with the Court within thirty days from the date of this order. Our order

further directed the trial court to request an extension of time prior to expiration of the

deadline if the trial court required more time to comply.

       This cause is before this Court because the trial court has neither filed its findings

and conclusions nor requested an extension of time to do so. On May 13, 2015, the

Clerk of this Court requested by letter that the trial court provide us with the required

findings and conclusion. On May 28, 2015 and again on June 10, 2015, a Deputy Clerk

of this Court contacted staff for the trial court to inquire about the status of the findings

and conclusions without results.

       Based upon the record before the Court, the trial court held a hearing on the

requested findings and conclusions on May 28, 2015 and indicated an intent to make and

find the findings and conclusions. However, as of the current date, the trial court has not

filed a supplemental clerk’s record containing its findings and conclusions. In order for

this appeal to be considered in a timely and expeditious manner, we again respectfully

direct the trial court to cause its findings of fact and conclusions of law to be included in

a supplemental clerk's record filed with the Court within ten days from the date of this

order. Failure to do so may result in a show cause hearing.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
23rd day of June, 2015.

                                             2